Per Curiam :
In the act of July 1, 1902, making appropriation for the naval service, the last paragraph under the heading of “ supplies and accounts ” (32 Stat. L., 662, 680) provides: “ That money accruing from the rations of enlisted men commuted for the benefit of any mess may be paid on public bills to the commissary officer by the pay officer having their accounts.”
Sections 1115 and 1120, Navy Regulations of 1900, as well as 1905, have reference only to officers’ mess on board ship, and whatever practice may have grown up respecting the detail of enlisted men on shipboard to prepare and serve food to the officers thereof can have no application to officers’ mess on shore, nor is there any law authorizing the regulation of officers’ mess on shore. Officers on shore are at liberty to get their.meals when and how they please, and if they for economical reasons or otherwise unite in forming a mess on shore that is their own concern and no regulation respecting it other than that of their own making is required, and membership therein is entirely optional with them.
Revised Statutes, section 1232, providing that “No officer shall use an enlisted man as a servant in any case whatever,” is equally applicable to officers of the navy, at least on shore. Section 1034, Navy Regulations 1905, respecting enlisted men in the marine service, is equally ás explicit, so that whatever authority there may be for the enlistment of mess men of the servant class on board ship can have no application to a private mess formed by officers on shore.
By the act cited the pay officer is authorized to pay “ money accruing from the rations of enlisted men commuted for the benefit of any mess * * * to the commissary *178officer,” whose detail is provided for by section 387 and his responsibilities fixed by section 753 of the Navy Regulations. In construing that statute the comptroller, as we think rightly, said: “ I am of opinion that the provision referred to in said act of July 1, 1902, contemplates messes on board subject to the Navy Regulations, and that the pay officer is authorized to pay commuted ration money of enlisted men to the commissary of such messes only and not to the commissary' of private messes.”
For the reasons above given the claimant’s petition is dismissed.